KOZINSKI, Circuit Judge,
dissenting.
My colleagues and I agree that a prosecutor can’t ask a defendant to comment on the credibility of other witnesses. See, e.g., United States v. Geston, 299 F.3d 1130, 1136 (9th Cir.2002). But here, the prosecutor asked defendant whether the government witness was wrong, not why he was wrong. Defendant thus didn’t have to comment on character or credibility; he only had to answer-as he surely could do-whether the other witness’s responses were accurate. (Incidentally, that’s all he did.)
The question here is admittedly close; we don’t disagree on the law to apply or what that law means; we only part on the interpretation of a few simple questions. Nonetheless, because I don’t see how asking whether an agent “got it wrong” or offered testimony that was “not true”meaning not correct-is the same as asking whether the agent lied, I respectfully dissent.